Exhibit 10.2

 

[g27212kiimage002.jpg]

PERFORMANCE SHARE AGREEMENT

 

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF PERFORMANCE
SHARES

 

PURCHASE
PRICE PER
SHARE

 

SOCIAL SECURITY
NUMBER

 

Name

 

 

 

 

 

 

 

Threshold
Target

 

 

 

 

 


Address

 

MM

 

DD

 

YY

 

Outstanding

 

N/A

 

 

 


City, State, Postal

 

 

 

 

 

 

 

Stretch

 

 

 

 

 

 

1.               The Grant.  Alliant Techsystems Inc., a Delaware corporation
(the “Company”) hereby grants to the individual named above (the “Employee”), as
of the above Grant Date, the above Number of Performance Shares (the
“Performance Shares”) on the terms and conditions set forth in this Performance
Share Agreement (this “Agreement”) and in the Alliant Techsystems Inc. 1990
Equity Incentive Plan (the “Plan”).

 

2.               Measuring Period.  The Measuring Period for purposes of
determining whether the Performance Shares will be paid shall be fiscal years
20__ through 20__.

 

3.               Performance Goals.  The Performance Goals for purposes of
determining whether the Performance Shares shall be paid are set forth in the
attached Performance Accountability Chart.

 

4.               Payment.  The Performance Shares shall be paid if and to the
extent that the Threshold, Target, Outstanding, or Stretch performance level of
the Performance Goals is achieved, as set forth in the attached Performance
Accountability Chart and as determined by the Personnel and Compensation
Committee of the Company’s Board of Directors (the “Committee”) in its sole
discretion.

 

5.               Form and Timing of Payment.  Any shares payable pursuant to
this Agreement shall be paid in shares of Common Stock of the Company (the
“Shares”), with one Share issued for each Performance Share earned, except to
the extent that the Committee, in its discretion, determines that cash be paid
in lieu of some or all of such Performance Shares.  Payment of the Performance
Shares shall be made as soon as practicable after the Committee determines, in
its sole discretion after the end of the Performance Period, whether, and the
extent to which, the Performance Goals have been achieved.

 

6.               Forfeiture.  In the event of the Employee’s Termination of
Employment (as defined in the Plan) prior to the end of the Measuring Period,
other than by reason of death, Disability (as defined in the Plan), Retirement
(as defined in the Plan), or voluntary or involuntary layoffd all of the
Employee’s Performance Shares and rights to payment of any Shares shall be
immediately and irrevocably forfeited.  In the event of the Employee’s
Termination of Employment prior to the end of the Measuring Period by reason of
Disability, Retirement, or voluntary or involuntary layoff, the Employee shall
be entitled to receive, after the end of the Measuring Period, the amount
determined by the Committee pursuant to this Agreement, but prorated for the
Employee’s active service time with the Company during the Measuring Period.  In
the event of the Employee’s death prior to the end of the Measuring Period, the
Employee’s estate shall be entitled to receive within a practicable time after
the Employee’s death payment of the Performance Shares at the Target performance
level, but prorated for the Employee’s active service time with the Company
during the Measuring Period.  In the event an employee is reassigned to a
position and as a result is no longer eligible for Performance Shares, the
Employee shall be entitlted to receive, after the end of the Measuring period.
the amount determined by the Committee pursuant to this Agreement, but prorated
for the employee’s service time as an eligilbe participant during the Measuring
Period.

 

6.               Rights.  Nothing herein shall be deemed to grant the Employee
any rights as a holder of shares of Common Stock of the Company unless and until
the Shares are actually issued to the Employee as provided herein.

 

7.               Income Taxes.  The Employee is liable for any federal, state
and local income or other taxes applicable upon the grant of the Performance
Shares, the receipt of the Shares, or subsequent disposition of the Shares, and
the Employee acknowledges that he or she should consult with his or her own tax
advisor regarding the applicable tax consequences.  Upon payment of the
Performance Shares and/or issuance of the Shares by the Company, the Employee
shall promptly pay to the Company in cash, and/or the Company may withhold from
the Employee’s compensation or from the Shares or any cash payable in lieu of
some or all of such Shares an amount necessary to pay, all applicable taxes
required by the Company to be withheld or collected upon such payment and/or
issuance of Shares.

 

8.               Deferral of Shares.  Notwithstanding any provisions of this
Agreement to the contrary, the Committee may unilaterally defer payment of the
Performance Shares pursuant to and in accordance with the terms of the Company’s
Nonqualified Deferred Compensation Plan (the “NDCP”) and, in such event, the
value of the Performance Shares and any subsequent payment of such value shall
be governed by the terms of the NDCP.

 

9.               Acknowledgment.  This award of Performance Shares shall not be
effective until the Employee dates and signs the form of Acknowledgment below
and returns a signed copy of this Agreement to the Company.  By signing the
Acknowledgment, the Employee agrees to the terms and conditions of this
Agreement and the Plan and acknowledges receipt of a copy of the Prospectus
related to the Plan.

 

ACKNOWLEDGMENT:

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

 

 

Date                                   Social Security Number

 

Daniel J. Murphy

 

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------